Title: To James Madison from William Kirkpatrick, 4 December 1806
From: Kirkpatrick, William
To: Madison, James



Sir 
Malaga 4. December 1806.

I had the honor of addressing you on the 20. July.  Since then I have receiv’d no Letters from you, but the Laws passed at the first Session of the ninth Congress have come to hand.  I however am yet deprived of those of the second Session of the seventh, Congress, and first, of the Eighth, which I should be glad to receive.
We have had no return of the yellow Fever this Season, the best good health has prevailed, as well here, as in every place in Spain; The most rigorous quarantine is still imposed on all Vessels from the United States, but here we have the facility of landing and loading whilst it lasts, which minorates its fatal effects in a great measure.
My Vice Consul at Velez, William Plunkett, having died in the end of July last, I have appointed Mr. Fredk. Geerds, a young man of respectability to succeed him, and have requested of George W. Erving Esqr. the Charge d’Affaires in Madrid, to solicit the Exequatur of His Catholic Majesty, for him to be permitted to exercise the functions of such, not doubting but it will be granted.  As Velez Malaga is a place where several Vessels load in the course of the Year, it became indispensibly necessary to name another, that the Captains and others who go there, may meet with the protection they are entitled to by the existing Treaty.  I have the honor to be with much respect and esteem Sir your most Ob hble Servt.

Willm. Kirkpatrick

